Citation Nr: 0125734	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a 
right eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In a VA Form 9 filed in October 2000, the veteran indicated 
that he was not seeking compensation for a bilateral 
disorder.  During a hearing in July 2001, he reiterated that 
his appeal was limited to entitlement to compensation for a 
right eye disorder, as opposed to a bilateral disorder.  
Therefore, the issue before the Board is limited to 
compensation for a right eye disorder.  


REMAND

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

The veteran alleges that he suffers disability as a result of 
surgery performed by VA on his right eye in March 1998 and 
complained during his recent hearing that not all pertinent 
VA treatment records to support his claim have been obtained.  
In March 1999, the RO obtained VA treatment records, although 
these appear largely limited to a January 1999 discharge 
report and reports of various surgeries performed, including 
two eye surgeries in March 1998.  The veteran has since 
testified that all ophthalmologic treatment has been received 
through the James A. Haley VA Hospital in Tampa, Florida, and 
has provided numerous pages of treatment records documenting 
ophthalmologic treatment received through that facility since 
February 1998, but not contained in treatment records 
obtained by the RO.  

In asserting that records associated with the claims file are 
not yet complete, the veteran has indicated that he received 
treatment on a number of dates which do not have 
corresponding entries in the records of treatment associated 
with the claims file.  The veteran has set forth, in support 
of his contention, a list of scheduled eye appointments, on 
which he has highlighted appointments for which he contends 
he has no records.  His contentions concerning missing 
medical records are corroborated in some respects by medical 
evidence already in the claims file.  For instance, medical 
records obtained by the RO in March 1999 set forth a 
chronology of past clinical visits and document a number of 
visits to the eye clinic on dates for which there are no 
records of treatment in the claims file.  

The veteran's contentions, together with the evidence 
currently in the claims file, thus raise some question as to 
whether all pertinent VA records of treatment have been 
obtained. Regulations promulgated in furtherance of the VCAA 
contain special provisions that pertain to the requirement to 
obtain records in the custody of a Federal department or 
agency.  See 66 Fed. Reg. 45631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159)(c)(2).  Appropriate 
development of this case should include obtaining such 
records, if they exist.

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

2.  As part of its development, the RO 
should contact the James A. Haley VA 
Hospital in Tampa, Florida, and request 
records of all inpatient and outpatient 
records of treatment since February 1998.  
Those records should be made part of the 
claims file.  

3.  The RO should also undertake any 
other development required by the VCAA. 

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




